DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–17 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0144577 A1.

Election/Restrictions
Applicant's arguments with respect to unity of invention have been considered but are moot because the demonstration of lack of unity of invention in the previous Office Action does not apply to the presently-amended claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07 January 2020, 06 April 2020, 26 August 2020, 18 November 2020, 08 December 2021, and 01 April 2022 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because:
The numbers, letters, and/or reference characters of FIGS. 2 and 3 are not at least 0.32 cm (1/8 inch) in height. Numbers, letters, and reference characters must measure at least 0.32 cm. (1/8 inch) in height. See 37 CFR 1.84 (p)(3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: POLYOLEFIN MICROPOROUS MEMBRANE WITH IMPROVED PUNCTURE ELONGATION AND THERMOMECHANICAL PROPERTIES AND METHOD FOR MANUFACTURING THE SAME.

The use of the terms KES-G5 (e.g., [0139]) and TMA50 (e.g., [0140]), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the stress inflection point" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the transverse direction" in lines 3–4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claim 2 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the machine direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the puncture strength" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claim 5 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the machine direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the puncture strength" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the strain rate" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the machine direction" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the ratio of the strain rate in the transverse direction in step (B) to the strain rate in the transverse direction in step (D)" in lines 9–10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is directly dependent from claim 8 and include all the limitations of claim 8. Therefore, claim 9 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the obtained polyolefin microporous membrane" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "a puncture elongation." Claim 8, which claim 10 is directly dependent, recites the limitation "a polyolefin microporous membrane according to claim 1" and includes all the limitations of claim 1. Claim 1 recites the limitation "a puncture elongation." It is unclear if "a puncture elongation" recited in claim 10 is further limiting "a puncture elongation" recited in claim 1.
Claim 10 recites the limitation "a temperature at the stress inflection point." Claim 8, which claim 10 is directly dependent, recites the limitation "a polyolefin microporous membrane according to claim 1" and includes all the limitations of claim 1. Claim 1 recites the limitation "a temperature at the stress inflection point." It is unclear if "a temperature at the stress inflection point" recited in claim 10 is further limiting "a temperature at the stress inflection point" recited in claim 1.
Claim 10 recites the limitation "a stress peak value." Claim 8, which claim 10 is directly dependent, recites the limitation "a polyolefin microporous membrane according to claim 1" and includes all the limitations of claim 1. Claim 1 recites the limitation "a stress peak value." It is unclear if "a stress peak value" recited in claim 10 is further limiting "a stress peak value" recited in claim 1.
Claim 11 recites the limitation "the obtained polyolefin microporous membrane" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "a puncture elongation." Claim 8, which claim 11 is directly dependent, recites the limitation "a polyolefin microporous membrane according to claim 1" and includes all the limitations of claim 1. Claim 1 recites the limitation "a puncture elongation." It is unclear if "a puncture elongation" recited in claim 11 is further limiting "a puncture elongation" recited in claim 1.
Claim 11 recites the limitation "a temperature at the stress inflection point." Claim 8, which claim 11 is directly dependent, recites the limitation "a polyolefin microporous membrane according to claim 1" and includes all the limitations of claim 1. Claim 1 recites the limitation "a temperature at the stress inflection point." It is unclear if "a temperature at the stress inflection point" recited in claim 11 is further limiting "a temperature at the stress inflection point" recited in claim 1.
Claim 11 recites the limitation "a stress peak value." Claim 8, which claim 11 is directly dependent, recites the limitation "a polyolefin microporous membrane according to claim 1" and includes all the limitations of claim 1. Claim 1 recites the limitation "a stress peak value." It is unclear if "a stress peak value" recited in claim 11 is further limiting "a stress peak value" recited in claim 1.
Claim 12 recites the limitation "the puncture strength" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13–15 are directly or indirectly from claims 1 and 3 and include all the limitations of claims 1 and 3. Therefore, claims 13–15 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the obtained polyolefin microporous membrane" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "a puncture elongation." Claim 8, which claim 16 is indirectly dependent, recites the limitation "a polyolefin microporous membrane according to claim 1" and includes all the limitations of claim 1. Claim 1 recites the limitation "a puncture elongation." It is unclear if "a puncture elongation" recited in claim 16 is further limiting "a puncture elongation" recited in claim 1.
Claim 16 recites the limitation "a temperature at the stress inflection point." Claim 8, which claim 16 is indirectly dependent, recites the limitation "a polyolefin microporous membrane according to claim 1" and includes all the limitations of claim 1. Claim 1 recites the limitation "a temperature at the stress inflection point." It is unclear if "a temperature at the stress inflection point" recited in claim 16 is further limiting "a temperature at the stress inflection point" recited in claim 1.
Claim 16 recites the limitation "a stress peak value." Claim 8, which claim 16 is indirectly dependent, recites the limitation "a polyolefin microporous membrane according to claim 1" and includes all the limitations of claim 1. Claim 1 recites the limitation "a stress peak value." It is unclear if "a stress peak value" recited in claim 16 is further limiting "a stress peak value" recited in claim 1.
Claim 17 is indirectly from claim 8 and include all the limitations of claim 8. Therefore, claim 17 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 10 and 16 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 10 recites the limitations "a puncture elongation of not more than 2.30 mm, a temperature at the stress inflection point of not less than 80.0 °C, and a stress peak value of not more than 1.8 g in thermomechanical analysis measurement of the transverse direction." Claim 8, which claim 10 is directly dependent, recites the limitation "a polyolefin microporous membrane according to claim 1" and includes all the limitations of claim 1. Claim 1 recites the limitations "a puncture elongation of not more than 2.30 mm, a temperature at the stress inflection point of not less than 80.0 °C, and a stress peak value of not more than 1.8 g in thermomechanical analysis measurement of the transverse direction." Therefore, claim 10 fails to further the subject matter of claim 8.
Claim 16 recites the limitations "a puncture elongation of not more than 2.30 mm, a temperature at the stress inflection point of not less than 80.0 °C, and a stress peak value of not more than 1.8 g in thermomechanical analysis measurement of the transverse direction." Claim 8, which claim 16 is indirectly dependent, recites the limitation "a polyolefin microporous membrane according to claim 1" and includes all the limitations of claim 1. Claim 1 recites the limitations "a puncture elongation of not more than 2.30 mm, a temperature at the stress inflection point of not less than 80.0 °C, and a stress peak value of not more than 1.8 g in thermomechanical analysis measurement of the transverse direction." Therefore, claim 16 fails to further the subject matter of claim 8.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1–7 and 12–15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (JP 11-021361 A, hereinafter Fujii) in view of Nam et al. (US 2015/0050544 A1, hereinafter Nam) and Katagiri et al. (WO 2017/069410 A1, hereinafter Katagiri).
Regarding claim 1–3, 5, 6, and 12–15, Fujii discloses a polyolefin microporous membrane having
a puncture elongation of not more than 2.30 mm (see ductility, [0017]),
wherein the puncture elongation is not more than 2.10 mm (see ductility, [0017]),
wherein the puncture elongation is not less than 0.5 mm (see ductility, [0017]),
wherein the puncture elongation is not less than 0.5 mm (see ductility, [0017]),
wherein the puncture strength per unit thickness is less than 70 gf/μm (see pin prickle, [0016]), and
wherein the puncture strength per unit thickness is not less than 10 gf/μm (see pin prickle, [0016]).
Fujii does not explicitly disclose:
a temperature at the stress inflection point of not less than 80.0° C,
the temperature at the stress inflection point is not less than 90.0° C, and
the temperature at the stress inflection point is not more than 180.0° C.
Nam discloses a polyolefin microporous membrane having a temperature at the stress inflection point of not less than 90.0° C and not more than 180.0° C (FIG. 6, [0144]) to prevent the short-circuiting between the electrodes (see separator, [0148]). Fujii and Nam are analogous art because they are directed to polyolefin microporous membranes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the polyolefin microporous membrane of Fujii with the temperature at the stress inflection point of Nam in order to prevent the short-circuiting between the electrodes.
Modified Fujii does not explicitly disclose:
a stress peak value of not more than 1.8 g in TMA measurement of the transverse direction,
the stress peak value is not more than 1.4 g in the TMA measurement of the transverse direction,
wherein the stress peak value is not more than 2.0 g in TMA measurement of the machine direction, and
the stress peak value is not less than 0.3 g in the TMA measurement of the transverse direction.
Katagiri a polyolefin microporous membrane having a stress peak value is not more than 1.4 g in the TMA measurement (see TMA50, [0084]) of the transverse direction (see shrinkage stress, [0019]), wherein the stress peak value is not more than 2.0 g in TMA measurement of the machine direction (see shrinkage stress, [0019]), and the stress peak value is not less than 0.3 g in the TMA measurement of the transverse direction (see shrinkage stress, [0019]) to improve heat resistance and permeability (see shrinkage stress, [0019]). Fujii and Katagiri are analogous art because they are directed to polyolefin microporous membrane. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the polyolefin microporous membrane of modified Fujii with the stress peak values in the TMA measurement of the transverse and machine directions of Katagiri in order to improve heat resistance and permeability.
Regarding claim 4, modified Fujii discloses all claim limitations set forth above and further discloses a polyolefin microporous membrane:
wherein the puncture strength per unit thickness is less than 70 gf/μm (see pin prickle, [0016]).
Regarding claim 7, modified Fujii discloses all claim limitations set forth above and further discloses a polyolefin microporous membrane:
wherein the puncture strength per unit thickness is not less than 10 gf/μm (see pin prickle, [0016]).

Claim(s) 8–11, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (JP 11-021361 A) in view of Nam (US 2015/0050544 A1), Katagiri (WO 2017/069410 A1), and Harumoto et al. (JP 2015-208893 A, Harumoto).
Regarding  claims 8, 10, 11, 16 and 17, Fujii discloses a method for manufacturing a polyolefin microporous membrane comprising the following steps:
(A) extruding a polyolefin composition comprising a polyolefin resin and a pore-forming material to form a gel-like sheet (extruded, [0020]);
(B) biaxially stretching the gel-like sheet to form a stretched sheet (see extended, [0021]);
(C) extracting the pore-forming material from the stretched sheet to form a porous membrane (see extraction, [0021]); and
(D) heat setting the porous membrane (see heat setting, [0021]), and
the ratio of the strain rate in the transverse direction in step (B) to the strain rate in the transverse direction in step (D) is not less than 2.0 and not more than 10.0 (see draw ratio, [0021]),
wherein the polyolefin microporous membrane has a puncture elongation of not more than 2.30 mm (see ductility, [0017]), 
wherein the obtained polyolefin microporous membrane has a puncture elongation of not less than 0.5 mm (see ductility, [0017]).
Fujii does not explicitly disclose:
a temperature at the stress inflection point of not less than 80.0° C, and
the temperature at the stress inflection point is not more than 180.0° C.
Nam discloses a polyolefin microporous membrane having a temperature at the stress inflection point of not less than 90.0° C and not more than 180.0° C (FIG. 6, [0144]) to prevent the short-circuiting between the electrodes (see separator, [0148]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the polyolefin microporous membrane of Fujii with the temperature at the stress inflection point of Nam in order to prevent the short-circuiting between the electrodes.
Modified Fujii does not explicitly disclose:
a stress peak value of not more than 1.8 g in TMA measurement of the transverse direction, and
the stress peak value is not less than 0.3 g in the TMA measurement of the transverse direction.
Katagiri a polyolefin microporous membrane having a stress peak value is not more than 1.4 g in the TMA measurement (see TMA50, [0084]) of the transverse direction (see shrinkage stress, [0019]), wherein the stress peak value is not more than 2.0 g in TMA measurement of the machine direction (see shrinkage stress, [0019]), and the stress peak value is not less than 0.3 g in the TMA measurement of the transverse direction (see shrinkage stress, [0019]) to improve heat resistance and permeability (see shrinkage stress, [0019]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the polyolefin microporous membrane of modified Fujii with the stress peak values in the TMA measurement of the transverse and machine directions of Katagiri in order to improve heat resistance and permeability.
Further modified Fujii does not explicitly disclose:
wherein the strain rate in the machine direction in step (B) is not less than 20%/second and not more than 50%/second.
Harumoto discloses a method for manufacturing a polyolefin microporous membrane comprising biaxial stretching at a strain rate in a machine direction is not less than 20%/second and not more than 50%/second to improve the homogeneity of the pore structure of the polyolefin microporous membrane (see stretching speed, [0049]). Fujii and Harumoto are analogous art because they are directed to polyolefin microporous membranes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the polyolefin microporous membrane of modified Fujii with the strain rate of Harumoto in order to improve the homogeneity of the pore structure of the polyolefin microporous membrane.
Regarding claim 9, modified Fujii discloses all claim limitations set forth above and further discloses a method for manufacturing a polyolefin microporous membrane:
wherein in step (B), the gel-like sheet is simultaneously biaxially stretched (see simultaneous, [0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725